Citation Nr: 0418672	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from August 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In November 2002 decision, the Board undertook additional 
development in this case and the veteran was accorded an 
examination for disability evaluation purposes in April 2003.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") invalidated the 
regulation which permitted the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In light of the Federal Circuit Court's decision and other 
policy considerations, the Board remanded this case in 
September 2003 for the RO to review and readjudicate this 
case considering the additional evidence which was developed 
by the Board. 

During the course of this appeal, service connection was 
granted for tinnitus.  This action was a full grant of the 
benefit sought as to this matter.  As such it is not on 
appeal to the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.   The veteran's hearing loss is manifested by no more than 
auditory acuity Level II in the right ear and Level II in the 
left ear.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the appellant informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.

By virtue of the information contained in the discussion in 
the September 2000 rating decision, the November 2000 
statement of the case (SOC), and the July 2001 and November 
2003 supplemental statement of the case (SSOC), the appellant 
was notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), that a notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim for an increased rating for a 
bilateral hearing loss in March 2000.  In a September 2000 
rating decision, the RO denied the claim for an increased 
rating for a bilateral hearing loss.  

While the appellant was not provided with a VCAA letter prior 
to the initial September 2000 rating decision, the Board 
finds that the timing of the claim (March 2000), and initial 
rating decision (September 2000) made it infeasible to 
provide notice required by the VCAA (enacted in November 
2000) prior to the initial RO decision.    

The Board informed the appellant of the laws pertaining to 
the VCAA in its November 2002 decision.  Thereafter the RO 
readjudicated the appellant's claim in a November 2003 rating 
decision/SSOC.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant. Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  Significantly, the 
Court took "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While VCAA notice was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the RO readjudicating the claim, and notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error.  

The appellant has been advised as to his due process rights 
with respect to his claim.  He was told what was needed to 
support his claim.  He was informed as to what additional 
information or evidence was still needed from him and he was 
told that VA had obtained service medical records, Private 
and VA medical records.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


Background.  The record reflects that service connection was 
originally granted for a bilateral hearing loss by rating 
action in July 1979 and a noncompensable rating was assigned.  
This rating has remained in effect to the present time.

In March 2000 the veteran filed a claim for an increased 
rating for his hearing loss disorder.

In a VA examination report dated in July 2000 the veteran 
complained that his hearing problems have gotten worse.  An 
audiogram revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
55
60
LEFT
40
60
60
55

Average pure	tone thresholds were 50 decibels for the right 
ear, and 54 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent for the 
right ear, and 82 percent for the left ear.  The diagnosis 
was mild to moderately severe sensorineural hearing loss 
(SNHL) in the right ear and moderate to moderately severe 
SNHL in the left ear.

By rating action in September 2000 a compensable rating for 
the veteran's hearing loss was denied.

A private audiogram dated in February 2001 was received by 
the RO.  This revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
55
55
LEFT
20
55
55
55

Average pure	tone thresholds were 40 decibels for the right 
ear, and 46 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally.  

In a VA examination report dated in April 2003 an audiogram 
revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
65
65
LEFT
25
55
65
55

Average pure	tone thresholds were 53 decibels for the right 
ear, and 50 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent for the 
right ear, and 88 percent for the left ear.  The diagnosis 
was mild to moderately severe SNHL in the right ear and 
slight to moderate to moderately severe SNHL in the left ear.

Criteria.    Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Pertinent regulations 
do not require that all cases show all findings specified by 
the rating schedule, but that findings sufficient to identify 
the disease and the resulting disability, as well as 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Evaluations of sensorineural hearing loss range from non-
compensable (zero percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  See 38 C.F.R. § 4.85 (2003).  To evaluate 
the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist.  The examination must include both a controlled 
speech discrimination test (Maryland CNC test) and a puretone 
audiometry test.  Examinations must be conducted without the 
use of hearing aids.  Id.   

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or higher, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  Also, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral is then elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately. 
38 C.F.R. § 4.86(b). 

Effective December 6, 2002, 38 U.S.C.A. § 1160(a)(3) requires 
consideration of deafness (partial or total) in a non-
service-connected ear in conjunction with the service-
connected ear, if the service-connected ear is 10 percent or 
more disabling.  Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 


Analysis.  After a review of the evidence, the Board finds 
that the criteria for a compensable rating for the veteran's 
service-connected bilateral hearing loss disability are not 
met.  Accordingly, his claim for a compensable rating fails.

Under the criteria set forth in the Schedule, the veteran's 
hearing loss is presently assigned a Level II hearing loss in 
each ear.  During his April 2003 audiologic examination, his 
average pure tone threshold in the right ear was measured as 
53 decibels and his percentage of speech recognition was 84 
percent.  The average pure tone threshold in the left ear was 
measured as 50 decibels and his percentage of speech 
recognition was 88 percent.  38 C.F.R. § 4.85, Table VI 
(2003).  This equates to Level II hearing in each of his 
ears.  While the examination of July 2000 revealed findings 
which equate to Level II hearing for the right ear and Level 
IV hearing for the left ear, this level of hearing loss does 
not meet the criteria for a compensable rating. 

Considering the private audiologic examination report 
received by the RO in March 2001 (dated February 2001), the 
average pure tone threshold in the right ear was 40 decibels, 
and in the left ear was measured as 46 decibels.  The 
percentage of speech recognition was 92 percent bilaterally.  
This equates to a Level I hearing loss disability 
bilaterally.  This level of hearing loss does not meet the 
criteria for a compensable rating.

Based on the foregoing, the Board finds that the veteran's 
present level of hearing impairment is categorized for VA 
rating purposes as Level II bilaterally.  This degree of 
hearing loss, as determined by the Schedule, warrants the 
assignment of a noncompensable disability evaluation.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.

In reaching this decision, the Board has considered the 
veteran's hearing loss under the exceptional patterns of 
hearing impairment found in 38 C.F.R. § 4.86.  However, the 
average pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 3000 Hertz) is not 55 
decibels or more in either ear.  Similarly, the pure tone 
threshold is not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Accordingly, a compensable 
evaluation is not warranted under the provisions of 38 C.F.R. 
§ 4.86 (2003).

As the positive and negative evidence regarding the merits of 
an issue material to the determination of the matter is not 
evenly balanced and the preponderance of the evidence is 
against the veteran's claim, the resolution of doubt in his 
favor is not warranted.  38 U.S.C.A. § 5107(b).  Thus, 
entitlement to a compensable rating is not warranted for his 
hearing impairment.


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



